Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on March 9, 2022, claims 23, 33, 41, and 58 were amended, new claims 62-73 were added, and claims 42-48, 50-52 and 59-60 were cancelled.  
Claims 23, 24, 27-37, 41, 58, and 61-73 are currently pending, of which claims 23, 41, 58, and 62 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brandon J. Kennedy on April 26, 2022.
Claim 66 has been amended as follows: 

IN THE CLAIMS
66.	(Currently Amended)	The computer numerically controlled machine of claim [[23]]62, further comprising a controller configured to adjust a position of the first head and/or the second head relative to a surface of a material disposed on the material bed.


Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Pienaar, US Patent Publication Number 2011/0316977 A1, describes a CNC profile cutting program in which a CNC machine includes a first laser 124 and a second laser 126 affixed to a holder 117. Paragraph [0043] The first laser 124 projects a forward visible beam 128 and the second laser 126 projects a rearward visible beam 130. Typically, the forward visible beam 128 and the rearward visible beam 130 are approximately parallel to the beam 112. The visible beams 128 and 130 allow an operator to observe a scanning area 132 between the beams where the capture device is capturing data. Because the light from the light source utilized by the 3D scanners is typically invisible to the human eye, a visible laser beams assist an operator in assessing where the 3D scanners are operating. Alternatively, the lasers may be affixed to the upper beam 112 or to another apparatus.  However, the description of Pienaar would not be combinable with the cited art of record, as it is not teaching a “second active portion of the second head is configured to be positioned at a different location relative to a first active portion of the first head prior to the second head being interchanged for the first head on the gantry” as recited in independent claims 23, 41, and 58.  Further, the description of Pienaar would not enable a person of ordinary skill in the art to implement a computer numerically controlled machine that includes a “second active portion of the second head is configured to be positioned at a same location relative to a first active portion of the first head prior to the second head being interchanged for the first head on the gantry”, as recited in independent claim 62.  
Yoshikawa, US Patent Publication No. 2008/0223831 A1 is directed to providing a laser welding method and laser welding system with which the quality of the welds produced does not depend on controlling the output of the laser oscillator and the starting and ending positions of the welds can be processed with high quality.
Mayer, US Patent Publication No. 2002/0108939 A1 is directed to a laser beam position control apparatus for a large laser equipped CNC machine tool that will automatically maintain the precise alignment of the beam path, though the machine may be operating in a non-uniform temperature environment and/or with residual heat from machine operation that may cause the machine base to crown or otherwise deviate from the intended form. Paragraph [0005].  The position of the laser beam is monitored within the beam path as the machine is in motion, to sense when the beam is moving from its intended position, to generate an error signal indicative of position error and direction, to use the error signal as an input to a drive apparatus, and for the drive apparatus to output a corrective signal to activate a correction apparatus such that the laser beam is returned to its intended position. Paragraph [0007] However, the description of Mayer would not be combinable with the cited art of record, as it is not teaching a “second active portion of the second head is configured to be positioned at a different location relative to a first active portion of the first head prior to the second head being interchanged for the first head on the gantry” as recited in independent claims 23, 41, and 58.  Further, the description of Mayer would not enable a person of ordinary skill in the art to implement a computer numerically controlled machine that includes a “second active portion of the second head is configured to be positioned at a same location relative to a first active portion of the first head prior to the second head being interchanged for the first head on the gantry”, as recited in independent claim 62.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 23
The reasons for allowance of Claim 23 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer numerically controlled machine, comprising: a housing defining an interior space of the computer numerically controlled machine; a laser energy source configured to produce electromagnetic energy; a material bed within the interior space of the computer numerically controlled machine; and a gantry positioned within the interior space over the material bed, the gantry configured to interchangeably receive a first head configured to direct the electromagnetic energy and a second head, wherein the gantry is configured to receive the second head when the first head is removed from the gantry, and wherein the gantry is configured to translate the first head or the second head between a plurality of locations over the material bed; wherein the computer numerically controlled machine is configured to prevent the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry; and “wherein a second active portion of the second head is configured to be positioned at a different location relative to a first active portion of the first head prior to the second head being interchanged for the first head on the gantry”.
Claim 41
The reasons for allowance of Claim 41 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method for operating a computer numerically controlled machine, the method comprising: causing, by a controller, a first head of the computer numerically controlled machine to translate between a plurality of locations over a material bed within an interior space defined by a housing of the computer numerically controlled machine, the first head directing electromagnetic energy produced by a laser energy source, the translating comprising moving a gantry positioned within the interior space over the material bed and on which the first head is interchangeably received; causing, by the controller, a second head of the computer numerically controlled machine to translate between the plurality of locations over the material after the second head is interchanged for the first head, “wherein a second active portion of the second head is configured to be positioned at a different location relative to a first active portion of the first head prior to the second head being interchanged for the first head on the gantry”; and preventing, by the controller, the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry.

Claim 58
The reasons for allowance of Claim 58 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable medium storing program instructions that, when executed by at least one data processor, cause a computer numerically controlled machine to: cause a first head of the computer numerically controlled machine to translate between a plurality of locations over a material bed within an interior space defined by a housing of the computer numerically controlled machine, the first head directing electromagnetic energy produced by a laser energy source, the translating comprising moving a gantry positioned within the interior space over the material bed and on which the first head is interchangeably received; cause a second head of the computer numerically controlled machine to translate between the plurality of locations over the material after the second head is interchanged for the first head, “wherein a second active portion of the second head is configured to be positioned at a different location relative to a first active portion of the first head prior to the second head being interchanged for the first head on the gantry”; and prevent, by a controller, the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry.

Claim 62
The reasons for allowance of Claim 62 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer numerically controlled machine, comprising: a housing defining an interior space of the computer numerically controlled machine; a laser energy source configured to produce electromagnetic energy; a material bed within the interior space of the computer numerically controlled machine; a gantry positioned within the interior space over the material bed, the gantry configured to interchangeably receive a first head configured to direct the electromagnetic energy and a second head, wherein the gantry is configured to receive the second head when the first head is removed from the gantry, and wherein the gantry is configured to translate the first head or the second head between a plurality of locations over the material bed; wherein the computer numerically controlled machine is configured to prevent the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry; and “wherein a second active portion of the second head is configured to be positioned at a same location relative to a first active portion of the first head prior to the second head being interchanged for the first head on the gantry”.
As dependent claims 24, 27-37, 61, and 63-73 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGS. 1-22 and corresponding description.
The prior art made of record include Costin et al. (US Patent Publication No. 2015/0030821 A1);  Legge et al. (US Patent Publication No. 2005/0051523 A1); Ogasawara et al. (US Patent Publication No. 2015/0158311);  Zheng et al. (US Patent Publication No. 2006/0043615 A1);  Yamaguchi et al. (US Patent Publication No. 2005/0142701 A1); Hanft et al. (US Patent Publication No. 2008/0058734 A1); Harnisch et al. (US Patent Publication No. 2009/0308851 A1); Chang et al. (US Patent Publication No. 2016/0059371 A1);  Lawrence (US Patent Publication No. 2009/0120914 A1); Buller et al. (US Patent Publication No. 2017/0341183 A1); Wicker et al. (US Patent Publication No. 2014/0268607 A1); Sukhman et al. (US Patent Publication No. 2007/0181544 A1); Brandt et al. (US Patent Publication No. 2015/0127137 A1); Kimura et al. (JP 2001/276993 A); Woolfe et al. (US Patent Publication No. 2015/0022604 A1); Moreau et al. (US Patent Publication No. 2014/0168293 A1); Pienaar (US Patent Publication Number 2011/0316977 A1); Yoshikawa (US Patent Publication No. 2008/0223831 A1); and Mayer (US Patent Publication No. 2002/0108939 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117